 



Exhibit 10.55

Summary Compensation Information for Named Executive Officers and Directors

Named Executive Officers

     On January 18, 2005, the Compensation Committee of the Board of Directors
of Connetics Corporation (the “Company”) approved the annual base salaries,
effective as of January 1, 2005, of the Company’s executive officers after a
review of performance and competitive market data. The following table sets
forth the annual base salary levels of the Company’s Named Executive Officers
(which officers were determined by reference to the Connetics preliminary proxy
statement filed with the Securities and Exchange Commission (“SEC”) on March 7,
2005) for 2005:

                          Name and Position     Year     Base Salary      
Thomas G. Wiggans
Chief Executive Officer
    2005     $ 530,000      
C. Gregory Vontz
President and Chief Operating Officer
    2005       381,000      
Lincoln Krochmal
Executive Vice President, Research and Product
Development
    2005       386,000      
John L. Higgins
Executive Vice President, Finance and Corporate
Development and Chief Financial Officer
    2005       325,000      
Katrina J. Church
Executive Vice President, Legal Affairs, General
Counsel and Secretary
    2005       297,000      

     Effective January 1, 2005, the annual incentive range for bonus awards for
Named Executive Officers for 2005 was set at between zero and sixty percent of
base salary with the target set at fifty percent of base salary for each Named
Executive Officer except Mr. Wiggans. The range and target bonus for Mr. Wiggans
for 2005 will be set at the discretion of the Board of Directors. The metrics to
be used for measurement for bonus awards for 2005 include the Company’s success
in achieving specific company-wide goals as well as the Named Executive
Officers’ success in achieving individual and department goals in 2005.

     On January 18, 2005, the Compensation Committee also approved grants of
ten-year stock options to each of the Named Executive Officers. The factors
considered in making these option grants included individual performance and
potential, as well as individual and company performance. Mr. Wiggans
recommended the number of options for each annual grant (other than for
himself), generally within the target range associated with the individual’s
position and salary level. The following table sets forth the option grants
approved by the Committee:

 



--------------------------------------------------------------------------------



 



                            Number of Stock     Exercise Price Per     Name    
Options(1)     Share    
Mr. Wiggans
    135,000     $23.35    
Mr. Vontz
    90,000     $23.35    
Mr. Krochmal
    45,000     $23.35    
Mr. Higgins
    81,000     $23.35    
Ms. Church
    45,000     $23.35    



--------------------------------------------------------------------------------

(1)   Options vest 25% beginning on the first anniversary of date of grant and
monthly thereafter to be fully vested in 4 years, subject to continuous
employment.

     The specific information regarding cash compensation and awards of stock
options to the Named Executive Officers for 2004 is incorporated herein by
reference to the Company’s definitive proxy statement for the Annual Meeting of
Stockholders which is set for April 22, 2005.

Non-Employee Directors

     The specific information regarding cash compensation and awards of stock
options to the Company’s non-employee directors for 2004 is incorporated herein
by reference to the Company’s definitive proxy statement for the Annual Meeting
of Stockholders which is set for April 22, 2005.

Additional Information

     Additional information regarding the compensation paid and awarded to the
Named Executive Officers and directors for the year ended December 31, 2004 will
be provided in the definitive proxy statement for the Company’s 2005 Annual
Meeting of Stockholders, which is set for April 22, 2005.

 